Supreme Court of Florida
                                    ____________

                                    No. SC10-2363
                                    ____________

                       RASHEEM DIQUOINE DUBOSE,
                               Appellant,

                                          vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                   [February 9, 2017]

PER CURIAM.

      On January 3, 2007, Rasheem Dubose was charged by indictment in Duval

County with first-degree murder for the killing of Drewshawna Washington-Davis

and with shooting into a building. The charge of one count of possession of a

firearm by a convicted felon was later added. The State sought the death penalty.

The State originally tried Dubose along with his two brothers, who were charged

with the same crimes stemming from the same incident. Though the three brothers

were tried together, Dubose had a separate jury. Dubose’s first trial resulted in a

hung jury and a mistrial was declared. His brothers were convicted on all counts

and sentenced to life in prison.
      Dubose’s second trial began in February 2010. The jury found Dubose

guilty of both first-degree premeditated murder and felony murder, with burglary

as the underlying felony. He was also found guilty of shooting into a building.

The jury voted for imposition of the death penalty by a vote of eight to four. On

December 9, 2010, the trial court followed the jury’s recommendation and

sentenced Dubose to death.

      Dubose now appeals his convictions and sentences. We have jurisdiction.

See art. V § 3(b)(1), Fla. Const. For the reasons set forth in this opinion, we affirm

Dubose’s convictions and vacate his sentence of death.

                  I. STATEMENT OF THE CASE & FACTS

      On July 26, 2006, at approximately 4:00 p.m., Willie Davis, Jr., drove his

girlfriend, Cinee Tinsley, to the home where she lived with her mother and

siblings. As Davis turned onto Tinsley’s street, he noticed Dubose’s younger

brother walking in the street. Davis swerved in an attempt to hit Dubose’s younger

brother with the car, but was unsuccessful. Dubose’s younger brother continued

down the street, away from Tinsley’s home. Dubose had been on Tinsley’s porch

with Tinsley’s brother and had witnessed the incident. When Davis pulled into

Tinsley’s yard, Dubose walked toward the car, speaking to Davis through the car

window. Davis got out of the car and argued with Dubose for approximately one

minute and then returned to the car. Davis quickly drove away from Tinsley’s


                                         -2-
home with Tinsley still inside the car. Davis drove to his father’s house, retrieved

a gun, and drove back toward Tinsley’s home. On the way back to Tinsley’s

home, Davis told Tinsley “I’m going to make him get naked in the street.”

      Davis returned to Tinsley’s home and saw Dubose still in the front yard with

Tinsley’s older brother. Davis got out of the car, grabbed Dubose by his shirt,

pushed him against a wall, put the gun to the back of his head, and screamed at him

to empty his pockets. Dubose complied and emptied his pockets as commanded,

after which Davis ridiculed him for not having any money in his pockets. Davis

then ordered Dubose to pull his pants down; again, Dubose complied. Tinsley’s

mother came out of the house and asked Davis to stop what he was doing. He

stopped, but Dubose said something that caused Davis to re-engage with him.

Tinsley’s mother grabbed Dubose and pulled him into her home. Davis and

Tinsley left the scene in Davis’s car. Dubose left the Tinsley home a short time

later on foot.

      Dubose went home and told his two younger brothers that Davis had

attempted to rob him. After Dubose made a phone call, he threw and shattered his

brother’s phone and said, “I’m going to kill this nigger.” Dubose left his home

shortly thereafter. Dubose’s younger brother continuously made phone calls to

Maxie Wilson, the brothers’ cousin, who is a known drug dealer. That day, Maxie

Wilson was driving a white Impala rental car, with his friend Sherman Eley in the


                                        -3-
passenger seat. After finally answering the phone and speaking with Dubose’s

younger brother, Maxie Wilson drove to the home of the Dubose brothers. Upon

arrival, Dubose’s brothers got into the back seat of Wilson’s car. One of them was

armed with a nine-millimeter firearm. Maxie Wilson drove around the corner

where Dubose was standing in front of a house. Dubose got into the back seat of

the car.

      Then, Dubose instructed Maxie Wilson to drive around the corner to where

Davis’s mother lived. Once they arrived at the house, they saw Davis’s car parked

in the front yard. One of the brothers initially prepared to shoot at Davis’s car, but

was instructed not to by Sherman Eley. The brothers circled the house again and

pulled onto a dirt road behind the house. Maxie Wilson parked the car near the

backyard fence line of the victim’s house and provided the brothers with two more

guns, a .45 caliber pistol and a Glock-nine with an extended magazine, which were

both in the car with him prior to the incident. Dubose’s brothers armed themselves

with the nine-millimeter gun and the .45 caliber gun. Dubose armed himself with

the Glock-nine. The Dubose brothers exited the vehicle then jumped a fence to

enter Davis’s mother’s backyard.

      Davis and Tinsley had gone to his mother’s house after the incident. When

they arrived, Davis’s mother and stepfather were in the dining area of the

residence. Davis was seated on a couch by the window on the side of the house.


                                         -4-
Three children, including Davis’s eight-year-old niece, Drewshawna, were in the

bedroom. When the gunfire began, the initial shots were sporadic and then became

more continuous. Immediately after the shooting stopped, Tinsley ran to the

bedroom to check on the welfare of the children. Drewshawna, who had been shot

in the back, lay on top of her younger cousins in a protective position.

      After the shooting, the Dubose brothers returned to Maxie Wilson’s white

Impala. During the car ride, one of the brothers received a phone call that a child

had been killed in the shooting. With Sherman Eley still in the passenger seat,

Maxie Wilson drove the brothers to a house owned by David Craighton in a

secluded, wooded area. Maxie Wilson had previously requested permission to

reside at Craighton’s home, under the auspices that he needed a place to live with

his girlfriend and young child. While at the house, the brothers gave their clothing

and weapons to Maxie Williams. Maxie Williams left the brothers at the house,

drove Sherman Eley back to his car, which had been parked at an apartment

complex in a different neighborhood, and disposed of the clothes and weapons in a

dumpster at that apartment complex. The firearms were never recovered. On the

evening of July 30, 2006, Craighton came to his house to find the Dubose brothers

occupying it. Craighton used a large stick to hold the brothers in the house until

the police arrived and arrested them.




                                        -5-
      Reconstruction of the bullet trajectories revealed that twenty-nine bullets

struck the residence, some from the side and some from the rear. Twenty-three of

these shots were fired from Dubose’s Glock-nine, including the gunshot that killed

Drewshawna. The fatal bullet entered the residence through the window on the

side of the house, traveled through at least two walls, and entered the bedroom.

Someone looking through this window would not have seen the victim in the

bedroom, but possibly would have seen someone sitting on the couch near the

dining area.

                         Penalty Phase: State’s Witnesses

      The penalty phase began on March 9, 2010. The State offered victim impact

statements from the victim’s grandmothers, the victim’s aunt, and the victim’s

third-grade teacher. The State also offered testimony from Officer Scott Medlock,

the officer involved in Dubose’s conviction for resisting arrest with violence.

Officer Medlock explained his pursuit and subsequent physical altercation with

Dubose after he fled following a suspicious person stop. The officer also explained

that Dubose apologized and stated that he was not attempting to harm the officer,

he just wanted to be free. The officer testified that in hindsight he believed that the

defendant was not attempting to harm him, but that belief does not, however,

lessen the seriousness of Dubose’s actions.

                        Penalty Phase: Defense Witnesses


                                         -6-
      In addition to Dubose’s family members, who testified on his behalf,

Clinical Psychologist and Neurologist, Dr. Hyman Eisenstein, testified as an

expert. Dr. Eisenstein testified that Dubose’s results on the Comprehensive Test of

Basic Skills (CTBS) from first through eighth grade indicate that he scored

between the 2nd and 18th percentile (on the low end, 98 percent of the population

scored better than him, and on the high end, 82 percent of the population scored

better than him). He testified Dubose had academic impairment disability from the

first grade through the ninth grade. The doctor also testified that Dubose quit

school in the ninth grade but prior to that may have been promoted through special

programs or simply promoted despite the fact that he had been failing. Dr.

Eisenstein stated there was no indication at all that Dubose was malingering.

      Dr. Eisenstein indicated that at the age of 25 years and 11 months, Dubose

received an IQ Score of 73 on the Peabody Picture Vocabulary, which is

equivalent to a ten year old child. He also testified that Dubose received a grade

equivalent to a four year old on the WRAT4 (Wide Range Achievement Test,

Fourth Edition); he scored in the sixty-ninth percentile on the reading

comprehension portion, with anything below the seventieth percentile being

considered mild mental retardation. Dubose’s verbal comprehension scores on the

WAIS-IV (Wechsler Adult Intelligence Scale, Fourth Edition) equaled 70. A new

feature of the WAIS-IV is the GAI (general ability index), upon which the


                                        -7-
defendant scored a 75, in the borderline range. Dr. Eisenstein concluded that

Dubose’s full scale IQ score was 82, which placed him in the low average range.

A PET scan was not conducted, but Dr. Eisenstein stated that other factors present

in Dubose’s life indicated the possibility that he has sustained some brain damage.

Dr. Eisenstein assumed that Dubose has frontal lobe damage, which may have

made it difficult for him to get over being humiliated by Davis. On cross-

examination, Dr. Eisenstein acknowledged that Dubose actually began the tenth

grade before he dropped out, and that there were various behavior problem reports

in elementary school. On redirect, Dr. Eisenstein opined that Dubose’s three-year

participation in football and his participation in boxing could have caused brain

impairment.

      Dr. Alan Fox, professor at Northeastern University, also testified as an

expert for the defense. Dr. Fox explained that poor neighborhoods such as the one

where Dubose was raised sometimes have a “code,” which is the idea of being

respected and important, despite the lack of education or employment. He further

explained that in this type of environment, “violence is seen as an appropriate,

virtually a required response to being disrespected, being humiliated.” Dr. Fox

reviewed the thirteen DCF reports which contained information that Dubose’s

father was arrested for abuse; he determined that Dubose always tried to protect the

rest of the family from their father. Dr. Fox testified that because Dubose had no


                                        -8-
positive role models in his life and because his grandmother worked so much, he

modeled himself after other young men in the neighborhood. Associating himself

with the people in his neighborhood, opined Dr. Fox, is what taught Dubose the

necessity of fighting.

      On cross-examination, Dr. Fox acknowledged that on the date of the

shooting, Dubose knew right from wrong, he knew that killing was wrong, and that

at every step in the events of the day, he could have made different decisions. He

also explained that the code of the street may have a different definition of right

from wrong than the conventional meaning. Dr. Fox further acknowledged that

persons who grow up in rough neighborhoods, may have a better appreciation for

the consequences of violence. Dr. Fox stated that the combination of the risk

factors in Dubose’s life were “tremendous.” Dr. Fox opined that the message

Dubose may have intended to send was one of deterrence, “Don’t mess with us.

We’re not weak. We won’t take it lying down[,]” as opposed to retribution which

could have been accomplished by finding Davis and doing something to him

personally, one-on-one. Dr. Fox acknowledged that he met with Dubose for a total

of forty-five minutes to an hour.

                                    Spencer Hearing

      At the conclusion of the penalty phase, the jury recommended by a vote of

eight to four that Dubose be sentenced to death for the murder of Drewshawna.


                                         -9-
Prior to sentencing, the court held a Spencer hearing on November 10, 2010. In

consideration of the time between the penalty phase and the Spencer hearing, some

of the witnesses repeated their testimony from the penalty phase. Multiple family

members and mental health experts testified at the Spencer hearing, including Dr.

Eisenstein and Dr. Waldman.

      Dr. Eisenstein and Dr. Waldman restated their conclusions that Dubose

suffered from frontal lobe damage that significantly impaired his ability to control

his impulses. As further mitigation, the defense offered a report that evaluated the

results of Dubose’s PET scan. Dubose was administered the PET scan in

anticipation of the Spencer hearing. Dr. Ruben C. Gur, who evaluated the results

and wrote the report that was admitted into evidence, concluded that Dubose

suffered abnormalities in regions of the brain that play a significant role in

regulating behavior.

                                   II. ANALYSIS

                                 Juror Misconduct

      Dubose argues that the trial court erred in denying his motion for a mistrial

based on juror misconduct. On April 23, 2010, Dubose filed a motion for a

mistrial based on alleged juror misconduct. Attached to the motion was an

affidavit from a juror. The motion alleged that the jurors had conducted internet

research regarding the meaning of the defendant’s facial tattoo during the penalty


                                         - 10 -
phase deliberations. Also attached were numerous articles regarding the meaning

and definition of a teardrop tattoo.1 The juror’s affidavit also stated that the jurors

used their cell phones to Google “tear drop tattoos on gang members” to find out

what that tattoo meant. Allegedly, they learned that the tattoo is what gang

members receive after they kill someone. In addition, the juror alleged that racial

references were also made during the deliberations.

      The trial judge held a hearing during which he questioned the juror about

some of the allegations made in her affidavit. Much of the testimony that the

affiant juror provided was related to unauthorized cell phone usage during the trial.

She stated that she did not observe anyone using a cell phone during the guilt phase

deliberations, but recalled the jury foreperson using his cell phone on breaks and

during sidebars, although she could not see what he was doing on his cell phone.

The affiant juror also observed the foreperson on the phone during the penalty

phase, but she could not hear his conversation. She also admitted that she used her

iPod touch device during the breaks, but she stated that she only played games on

it because she could not access the internet in the courthouse.

      The affiant juror told the judge that no one appeared to be conducting

internet research during deliberations. She also testified that another juror, whom



       1. Dubose’s motion informed the trial court that Dubose’s facial tattoo was
actually a dollar sign, not a tear drop.

                                         - 11 -
she identified by seat and physical description, used his phone during penalty

phase deliberations, but was not observed making a phone call. She further alleged

that the jury was not reminded that they were not allowed to have their cell phones

during the penalty phase deliberations, and that the phones were not confiscated

prior to deliberations.

      When questioned regarding her statement that other jurors conducted

internet research regarding the meaning of Dubose’s facial tattoo, the affiant juror

explained that the discussion of Dubose’s tattoo occurred during a break and

resulted from the defendant cutting his dreadlocks after the guilt phase, thereby

making his facial tattoo more visible in the penalty phase. Further, in

consideration of the juror’s testimony that she could not see what the two jurors

who had used their phones were actually doing, the court found her not to be

credible on this issue.

      When questioned regarding her responses during the polling of the jury in

the guilt and penalty phases, the affiant juror inquired as to whether she could be

subjected to perjury charges, and ultimately refused to state whether she agreed

that the announced verdict reflected her vote. She stated that she did not have a

problem with the answer that she gave to the polling question during the guilt

phase, but that her answer during the penalty phase bothered her. She explained

that she went along with the verdict because she has three children and she did not


                                        - 12 -
want to be singled out in a courtroom filled with spectators and media. She further

expressed some concern for her children because gang members were involved.

      She stated that after the guilt phase, but before the penalty phase, she

attempted to contact the trial judge by email, because she did not want to address

her concerns in front of the other jury members. She admitted that her emails did

not mention that she was a juror in the case and did not state her name or the

purpose of her request for an appointment with the judge. She admitted to

contacting the Public Defender’s Office, a private attorney, and Dubose’s defense

counsel, claiming to be a friend of a juror in the Dubose case. She was unclear as

to who drafted the finalized affidavit that was presented to the trial court. She

explained that a private attorney helped her draft her affidavit, typed it, and

emailed it to her. She then explained that she spoke on the phone with Dubose’s

counsel and ultimately met him for lunch to discuss what she perceived to be juror

misconduct. Following this initial meeting, she briefly met Dubose’s counsel in a

parking lot to sign the affidavit that had already been printed and notarized. When

the trial judge attempted to gain some clarity on the drafting of the affidavit, the

juror refused to answer any more questions.

      After the juror interview, the defense made additional arguments in support

of a new trial. The trial court entered a written order denying a mistrial and a

request for a new trial. The trial court determined that allegations in the juror’s


                                         - 13 -
affidavit and the defense counsel’s motions were contradicted by the information

that the juror provided at the hearing. The trial court compared the allegations set

forth in the juror’s affidavit, those raised in the defendant’s motions, and the

testimony provided by the juror at the hearing, and ultimately found, based in part

on the juror’s demeanor, that the juror was biased in favor of the defendant and

unreliable.2

      This Court heard oral argument in this case on October 8, 2013. Thereafter,

we remanded the case to the trial court for further inquiry of the remaining jurors

on the juror misconduct issue, specifically regarding allegations of racial remarks

made by jurors; jurors’ knowledge of the victim’s great-grandmother’s burned

down house; and cell phone/internet research conducted by the jurors. The trial

court subpoenaed the twelve jurors and two alternates. Twelve of the fourteen

jurors responded by appearing and giving testimony. One juror had relocated to

Georgia and was unable to be served. The affiant juror is the only juror who was

served and refused to appear. A significant portion of the proceedings on remand

was used to coordinate a date, time and method to interview the affiant juror. The




       2. At the hearing, the juror was not questioned concerning her allegations of
racial references and that the video of the defendant’s police interview needed
subtitles in order for the jury to understand Dubose’s English.


                                        - 14 -
trial court offered to interview her in person, by telephone, and by video; she

refused all methods.

      Consistent with its initial denial of a mistrial and the request for a new trial,

the trial court ultimately found that the affiant juror was not credible and that the

examination of the other jurors did not support the allegations made in the motions

and the affidavit. Additionally, the trial judge found that the affidavit submitted to

the court alleging juror misconduct was not drafted by the juror, but was drafted by

Dubose’s counsel and that following Dubose’s second trial, which is the subject of

this appeal, Dubose’s attorney formed an attorney-client relationship with the

affiant juror. There is competent, substantial evidence in the record to support the

trial court’s finding, and we, therefore, deny relief on this issue.

       The evidence from the jurors interviewed supports the conclusion that some

of the jurors had cell phones and tablet devices during the guilt and penalty phases

and during breaks, but not during deliberations. None of the interviewed jurors

testified that any of the jurors actually used their electronic devices to conduct

research related to the case or made disparaging racial remarks about the

defendant. There is evidence that the complaining juror improperly used her

electronic device to contact Assistant Public Defender Fred Gazaleh, apparently

while court was in session. Gazaleh testified that he assumed that court was in

session, based on the time of day that he received the messages, and therefore did


                                         - 15 -
not feel comfortable responding to the messages. Despite the misconduct on the

part of the complaining juror, there is no evidence that the use of the electronic

devices contributed to the jury verdict.

      At the hearing on remand from this Court, none of the jurors recalled any

racial remarks or any remarks about the defendant’s hair. Some of the jurors had

some knowledge of someone involved in the case or the victim’s great-

grandmother’s housing burning down. Others said they had no knowledge of this

event or anyone involved in the case. None of the jurors saw any other juror

conducting internet research, although several of the jurors had cell phones and

other electronic devices. Several of the jurors indicated that remarks were made

about the quality of the video and that the defendant’s voice was mumbled as he

did not speak clearly into the microphone. The testimony on remand did produce

evidence that during the penalty phase, one member of the jury stated that a

teardrop tattoo indicated that someone had been to jail or was remembering

somebody who died. This was not evidence adduced at trial. Furthermore, the

evidence indicates that this remark was not made during the course of deliberations

nor to the entire jury panel.

      Following the trial court’s decision on remand, Dubose filed a motion in this

Court for additional briefing, alleging that the trial judge had asked the jurors

improper questions regarding how the juror misconduct allegations affected their


                                           - 16 -
individual verdicts. Although the trial court indeed conducted an improper inquiry

as to matters that inhere to the jury verdict, we find that this error was harmless.

      In State v. Hamilton, 574 So. 2d 124 (Fla. 1991), this Court agreed with the

test formulated by the Fifth Circuit Court of Appeals3 and adopted by the Eleventh

Circuit Court of Appeals 4 that when questioning jurors regarding allegations of

juror misconduct, a judge or counsel is to limit the inquiry to an “objective

demonstration of extrinsic factual matter disclosed in the jury room,” and “must

not inquire into matters relating to the jurors’ thought processes.” Id. at 129.

“Having determined the precise quality of the jury breach, if any, the [trial] court

must then determine whether there was a reasonable possibility that the breach was

prejudicial to the defendant.” Id. (quoting United States v. Howard, 506 F.2d 865,

869 (5th Cir. 1975) (emphasis added)). This test was reiterated by this Court in

Keen v. State, 639 So. 2d 597 (Fla. 1994).

      During the inquiry of the jurors in Keen, the trial judge asked them whether

an article concerning the tactics of defense attorneys in criminal cases found in the

jury room influenced their decisions; the jurors stated that it did not. Id. at 599.

The trial judge denied the defendant’s motion for a new trial, but this Court

reversed. Id. at 599-600. We found that the trial judge erred in questioning jurors


      3. See United States v. Howard, 506 F.2d 865 (5th Cir. 1975).

      4 . See United States v. Perkins, 748 F.2d 1519 (11th Cir. 1984).

                                         - 17 -
about the items which factored into their decision-making process. Id. at 599. We

also found that we could not say beyond a reasonable doubt that the trial court

error was harmless, and we concluded that the defendant was entitled to a new

trial. Id. at 600 (citing State v. DiGuilio, 491 So. 2d 1129, 1139 (Fla. 1986)); see

also Devoney v. State, 717 So. 2d 501 (Fla. 1998).

        The trial judge in this case also made an inquiry into matters that factored

into the jury’s decision-making process; such an inquiry was error. Nonetheless, it

does not appear that the trial court relied on the improper inquiry to deny the

motions for mistrial and for a new trial on remand. The trial judge instead found

that none of the other jurors committed juror misconduct, and he denied the

motions on this basis. Therefore, the asking of the improper question was not the

basis of the denial of the motions. Under the circumstances of this case, the trial

court’s error was harmless beyond a reasonable doubt. See DiGuilio, 491 So. 2d at

1139.

        Additionally, regarding any allegation that racial remarks, unauthorized

materials, or outside research affected the verdict, relief is not warranted. No juror

testified that any racial remarks were made. While the evidence from the jurors

interviewed supports the conclusion that some of the jurors had cell phones and

tablet devices during breaks and lunch in the guilt and penalty phases, no juror

recalled anyone’s use of electronic devices during deliberations. Further, each of


                                         - 18 -
the jurors denied using his or her cell phone to access the internet or to conduct

outside research. To the extent that cell phones were inside the jury room and

could be considered unauthorized materials in the jury room, based on the evidence

in this case, “it is not reasonable to assume that jurors derived any prejudicial legal

or factual conclusions” from these devices. Hamilton, 574 So. 2d at 130-31.

       Assuming that one juror educated the other jurors on the meaning of a

teardrop tattoo during the penalty phase after observing a tattoo on the defendant’s

face—which apparently was not a teardrop—there was conflicting testimony as to

the brevity of the discussion and the source of the juror’s knowledge is unclear.

Whether or not it could be considered to be improper discussion and not a matter

inhering in the verdict, there is no reasonable probability that this breach was

prejudicial during the penalty phase of his trial. See id. Dubose had already been

convicted of murder and during the penalty phase, the jury was informed that

Dubose had a prior violent felony. In addition, through the testimony of Dubose’s

own witness, the jury learned that Dubose had been incarcerated awaiting the trial

of this case.

                            Sufficiency of the Evidence

       The evidence in a capital case is judged to be sufficient when it is both

competent and substantial. See Phillips v. State, 39 So. 3d 296, 308 (Fla. 2010).

In conducting its review, this Court looks at the evidence in the light most


                                         - 19 -
favorable to the State to determine if a rational trier of fact could find the elements

of the crime were proven beyond a reasonable doubt. See Rodgers v. State, 948

So. 2d 655, 674 (Fla. 2006) (quoting Bradley v. State, 787 So. 2d 732, 738 (Fla.

2001)). Furthermore, when a general verdict is rendered by the jury after the jury

was instructed on both premeditated first-degree murder and first-degree felony

murder, this Court will affirm the conviction if either form of first-degree murder

is supported by competent, substantial evidence. See Crain v. State, 894 So. 2d 59,

73 (Fla. 2004). Here, the jury was instructed on both first-degree premeditated

murder and first-degree felony murder, with burglary being the underlying felony.

The defendant was convicted of first-degree murder under either theory.5

      First, there is sufficient evidence in this case to support a conviction for first-

degree premeditated murder. This Court has stated that

      Premeditation is defined as more than a mere intent to kill; it is a fully
      formed conscious purpose to kill. This purpose may be formed a
      moment before the act but must exist for a sufficient length of time to
      permit reflection as to the nature of the act to be committed and the
      probable result of that act.

Bradley, 787 So. 2d at 738 (quoting Woods v. State, 733 So. 2d 980, 985 (Fla.

1999)). Premeditation may be inferred from such facts as “the nature of the

weapon used, the presence or absence of adequate provocation, previous



      5. The jury additionally found that the defendant discharged a firearm
causing death or great bodily harm during the commission of the offense.

                                         - 20 -
difficulties between the parties, the manner in which the homicide was committed,

and the nature and manner of the wounds inflicted.” Id. (quoting Norton v. State,

709 So. 2d 87, 92 (Fla. 1997)).

      The State introduced competent, substantial evidence of Dubose’s guilt. The

State proved that the Dubose brothers stealthily drove around the back of Vonnie

Frazier’s home, jumped a fence to get closer to the house and stood in the yard

while relentlessly spraying the house with bullets. Dubose’s premeditated design

to kill is evidenced by the fact that he armed himself with a weapon, went to the

victim’s home with the weapon displayed, and shot that weapon, a Glock-nine with

the capability to travel through at least two walls, into an open window of an

occupied home. One of these bullets ultimately killed Drewshawna. Therefore,

we find that the facts of this case provide competent, substantial evidence to

support Dubose’s first-degree premeditated murder conviction.

      Additionally, the State presented sufficient evidence to support the first-

degree felony murder conviction. The jury found Dubose guilty of first-degree

felony murder, with burglary as the underlying felony. Burglary is a qualifying

felony that supports a conviction for first-degree felony murder. See §

782.04(1)(a)2.e., Fla. Stat. (2006). As discussed below, the State’s evidence

demonstrated that the Dubose brothers unlawfully entered the curtilage of Vonnie

Frazier’s home, committing burglary, when they shot Drewshawna. Therefore,


                                        - 21 -
because we find that Dubose had premeditated intent to kill, and that he committed

a burglary during the shooting, we affirm his conviction for first-degree murder.

                                      Burglary

      Dubose argues that the underlying felony, burglary, was not proven at trial,

and he therefore cannot be convicted of felony murder. In Dubose’s first trial,

defense counsel filed a motion in limine with a memorandum of law to prohibit the

State from arguing felony murder on the theory of burglary, arguing that the gap in

the fence allowing for the driveway prevents the yard from being considered

curtilage under this Court’s decision in State v. Hamilton, 660 So. 2d 1038 (Fla.

1995). This motion was denied. The defense renewed this motion at the beginning

of the second trial. The trial court once again denied this motion. Therefore, this

claim was preserved. See Steinhorst v. State, 412 So. 2d 332, 338 (Fla.1982) (“in

order for an argument to be cognizable on appeal, it must be the specific contention

asserted as legal ground for the objection, exception, or motion below.”) (emphasis

added).

      During the jury charge conference, the State moved the trial court to add a

sentence to the verdict form at the end of the definition of a structure, to read: “The

space of ground immediately surrounding the structure does not have to be totally




                                        - 22 -
enclosed.”6 In objecting to the State’s motion, defense counsel argued the standard

jury instruction is sufficient. Defense counsel then generally argued that the

victim’s home did not have a gate and was not capable of being totally enclosed.

Relying on this Court’s decision in Hamilton, the trial court denied the State’s

motion.

      Dubose’s brother raised this same argument in his appeal to the First District

Court of Appeal. Dubose v. State, 75 So. 3d 383, 384-85 (Fla. 1st DCA 2011). In

finding that “the fencing around the residential yard in the instant case . . . satisfies

the enclosure requirement in Hamilton[,]” the First District stated:

      The area surrounding a dwelling or structure must lie within “some
      form of an enclosure” to be considered part of the curtilage. State v.
      Hamilton, 660 So. 2d 1038, 1044-45 (Fla. 1995). In this case, the
      yard of the home Appellant and his brothers fired upon had a chain
      link fence around it, with an opening in front for the driveway. This
      court recently held that the enclosure “need not be continuous[,] and
      an ungated opening for ingress and egress does not preclude a
      determination that the yard is included in the curtilage of the house.”
Id. at 385. We approve the reasoning and decision of the First District in Dubose,

and find that the trial court did not commit reversible error by allowing the

instruction on felony murder based on burglary to go to the jury.




       6. Based on the statements of the prosecutors, two previous juries had asked
this same question. It is not clear from the record whether the prosecutors are
referring to the juries that found the other Dubose brothers guilty, or if one of the
referenced juries includes the jury in Dubose’s first trial, where a mistrial was
declared.

                                          - 23 -
                            Motion for Change of Venue

      Dubose argues that the trial court should have granted his motion for change

of venue. We find that the trial judge did not err in denying Dubose’s motion.

Section 47.121, Florida Statutes (2010), states that “[a] change of venue shall be

granted when it appears impracticable to obtain a qualified jury in the county

where the action is pending.” This Court has determined that some knowledge of

the case by potential jurors is not sufficient reason standing alone to require a

change of venue. In McCaskill v. State, 344 So. 2d 1276 (Fla. 1977), we

articulated the test as follows:

             Knowledge of the incident because of its notoriety is not, in and
      of itself, grounds for a change of venue. The test for determining a
      change of venue is whether the general state of mind of the inhabitants
      of a community is so infected by knowledge of the incident and
      accompanying prejudice, bias, and preconceived opinions that jurors
      could not possibly put these matters out of their minds and try the case
      solely upon the evidence presented in the courtroom.

Id. at 1278 (quoting Kelley v. State, 212 So. 2d 27, 28 (Fla. 2d DCA 1968));

accord Manning v. State, 378 So. 2d 274, 276 (Fla. 1979).

      As this Court made clear in Rolling v. State, 695 So. 2d 278, 285 (Fla.

1997), in ruling on a motion for a change of venue, the trial court should

consider: “(1) the extent and nature of any pretrial publicity; and (2) the difficulty

encountered in actually selecting a jury.” In evaluating the first prong,

      the trial court must consider numerous factors, such as: (1) the length
      of time that has passed from the crime to the trial and when, within

                                        - 24 -
      this time, the publicity occurred; (2) whether the publicity consisted of
      straight, factual news stories or inflammatory stories; (3) whether the
      news stories consisted of the police or prosecutor’s version of the
      offense to the exclusion of the defendant’s version; (4) the size of the
      community in question; and (5) whether the defendant exhausted all
      of his peremptory challenges.

Id. at 285 (citations omitted).

      The first three factors of the first prong can best be addressed collectively.

The shooting in this case occurred on July 26, 2006. The first trial, involving all

three defendants, occurred in January 2010. Jury selection in the second trial

began on February 8, 2010. Prior to the first trial, the defense filed a pretrial

motion to change venue, citing extensive pretrial publicity. The defense attached a

study regarding the effects of pretrial publicity on juror verdicts, along with

numerous news articles addressing the story. Most of the news articles attached to

the defendant’s motion are dated the same week that the crime occurred and

contained basic facts obtained as the story developed. The major basis for many of

the news articles was the fact that the Mayor of Jacksonville funded a task force to

allow the Sheriff to pay police officers more overtime, in order to patrol “high

risk” areas in Jacksonville, to deal with the widespread murders in the areas. In

these articles, the mayor and the sheriff urged the community to assist in

decreasing the crime rate and generally warned all of the criminals that they would

be caught.




                                         - 25 -
      The news articles published close in time to the crimes also provided

information such as who the persons of interest were and the reason for the

shooting, as alleged by neighbors. Many of the news reports cited the basis for the

shooting as a retaliatory or “respect shooting,” indicating that the suspects at that

time shot into the house in retaliation for a robbery that occurred earlier that day.

The news reports attached to the motion detail the court appearances of the

brothers, as well as the person that the brothers were allegedly aiming for, Willie

Davis, Jr. On the one-year anniversary of the victim’s death, there was an article

advertising a memorial service, which a few of the jurors remembered seeing.

There were two articles attached, dated early February 2008, which detailed the

disciplinary files of all three brothers since they were arrested for the crimes.

      In one of these articles, a representative of the Jacksonville Sheriff’s

Department made multiple disparaging remarks about all three defendants,

referring to them as “miscreants,” “a menace to society,” calling their behavior

“despicable,” and stating that “they are in the right place.” The articles attached

that were written in 2009 (the latest dated May 2009) provided information about

court hearings and indicated that the state sought to have separate trials, and seek

the death penalty for Dubose and life sentences for the other two defendants. The

latest dated article attached to the motion was dated the same week as the trial, and




                                         - 26 -
included a detailed timeline of events since the incident and a diagram of the home

where the victim was shot.

         The attached articles do not indicate that the entire community was biased

against Dubose in a manner that would make it impossible to choose an impartial

jury. Additionally, the attached articles do not exclude the defendants’ version of

events; some of the articles even include excerpts from the police interrogation

where the defendant denies any involvement in the crime. Further, even

considering the disparaging remarks made by the representative of the Sheriff’s

Department, there was no indication that any of the jurors read that article, or

adopted those views to the point that the jurors’ ability to be impartial was

jeopardized. Although the defense renewed its motion for a change of venue at the

beginning of the second trial, there is no evidence that the defense supplemented

the record with news reports that occurred after the first trial, but before the second

trial.

         As to the fourth factor of the first prong, there were no arguments made that

the defendants could not receive a fair trial in Duval County, based on the size of

the county. During the individual voir dire process, each juror indicated that, if

chosen for the jury, he or she could be fair and impartial and only decide the case

based on the evidence presented in the trial. Finally, the defense used all ten of its




                                          - 27 -
peremptory challenges, along with three additional challenges that were requested

and granted.7 A fourth additional peremptory challenge was requested, but denied.

      As to the second prong, the defense and the State were able to agree on a

jury panel and two alternates with approximately five jurors remaining who had

not been stricken. The defense counsel did not appear to have any difficulty in

selecting jurors who indicated that they could be fair and impartial in this case. In

fact, even the potential jurors who had extensive prior knowledge of the case

indicated that their knowledge did not result in any bias toward the defendant.

      This case is distinguishable from Manning v. State, 378 So. 2d 274 (Fla.

1979), where this Court determined that the trial court abused its discretion in

denying the defendant’s motion to change the venue of the trial. Manning was a

young, Black male from a different county who was arrested in a rural county and

charged with murdering two Caucasian sheriff’s deputies. Id. at 276. The pretrial



       7. The defense raised a standing objection to any juror that had knowledge
that there was a mistrial in Dubose’s previous trial. The court consistently denied
this motion, reasoning that the jurors are qualified as long as they do not share the
information with another juror and as long as the juror states that the knowledge of
the previous mistrial will not affect his or her impartiality. The defense sought
additional peremptory challenges, reasoning that it used at least three of its
peremptory challenges on potential jurors that the defense argues should have been
stricken for cause. In recognizing that the trial court had the authority to grant the
peremptory challenges “free and liberally,” the court granted both sides three
additional peremptory challenges, following individual requests by the defense.
The court denied the defense’s request for a fourth additional peremptory
challenge.

                                        - 28 -
publicity included information provided to the media regarding the version of

events represented by the state attorney’s office and the local sheriff’s department,

which contradicted the version of events given by the appellant shortly after his

arrest. Id. at 275. Every person on Manning’s perspective jury “had prior

knowledge of the alleged crimes through news media accounts and community

discussion.” Id.

      The defense attached various newspaper articles to the motion, as well
      as affidavits of fifteen persons, including the defendant, stating that
      because of bad feelings and prejudice against the defendant and
      because of the adverse publicity concerning the case, the affiants were
      convinced by reason of personal observations and knowledge of the
      conduct and statements by various persons in Columbia County that
      the defendant could not receive a fair and impartial trial in that
      county. In addition, the defendant alleged that local police officers
      made various threats against his life, physically and verbally abused
      him, and harassed his mother when she came to visit him in jail.

Id. The jury found the appellant guilty and recommended imposition of the death

penalty.

      In this case, the defendant lived in the same county where the crime

occurred. As expected, the death of an innocent child may draw just as much

emotion and media attention as the killing of two police officers. Here, fifty-three

of the sixty-nine potential jurors admitted to seeing or hearing media coverage of

the case. The individual voir dire sessions revealed that while few potential jurors

knew intricate details of the case or had followed the first trial, many of the

potential jurors only read or heard from the media reports that a child was killed in


                                         - 29 -
a “drive by” shooting, where she was not the target, which is essentially the same

information that was provided to the potential jurors during the court’s summary at

the beginning of jury selection. One of the alternate jurors had the most

information about the case, and was able to recite the basic facts and procedural

posture of the case.

      Of the 53 jurors who admitted to previously hearing some information about

the case, six were chosen to serve on the jury and two were chosen as alternates.

The other six jurors indicated that they had not previously heard about the case

before reporting for jury duty. Although Dubose claims that the media attention

surrounding the incident portrayed Dubose and his brothers in a very negative

light, none of the potential or actual jurors indicated that the media attention

caused them to view Dubose or his brothers with any preconceived bias or hostile

feelings. Therefore, the trial court properly denied Dubose’s motion for change of

venue.

                                 Cumulative Error

      The defense argues that it was denied a fair trial based upon the trial court’s

failure to grant its motion for change of venue and its motion for mistrial based on

juror misconduct. However, where the individual claims of error are without

merit, the claim of cumulative error must fail. Griffin v. State, 866 So. 2d 1, 22

(Fla. 2003). It does not appear that the trial court committed error in denying the


                                         - 30 -
defendant’s motions for change of venue and for mistrial. Therefore, the defense is

not entitled to relief on this claim.

                    Constitutionality of the Sentencing Statute

       Dubose contends that his death sentence is unconstitutional under Ring v.

Arizona, 536 U.S. 584 (2002). During the pendency of Dubose’s direct appeal, the

United States Supreme Court found Florida’s capital sentencing scheme

unconstitutional in violation of the Sixth Amendment right to a jury trial. Hurst v.

Florida, 136 S. Ct. 616, 619 (2016). In Hurst v. State, we explained that the jury in

a capital case must find the following facts unanimously: “the existence of the

aggravating factors proven beyond a reasonable doubt, that the aggravating factors

are sufficient to impose death, and that the aggravating factors outweigh the

mitigating circumstances.” 202 So. 3d 40, 53 (Fla. 2016). We have determined

that section 775.082(2), Florida Statutes, does not require us to remand all death

penalty cases for the imposition of a life sentence. See id. at 63-66. See also

Franklin v. State, 41 Fla. L. Weekly S573 (Fla. Nov. 23, 2016). We have also

determined that in cases where the jury makes a non-unanimous recommendation

of death, the Hurst error is not harmless. See Id. at S575.

       Because the recommendation of death in this case was not unanimous, we

cannot find beyond a reasonable doubt that the error did not contribute to Dubose’s




                                        - 31 -
sentence. Accordingly, Dubose is entitled to relief, and we need not address the

proportionality of his sentence or his other claims relating to the penalty phase.8

                                III. CONCLUSION

      For the above stated reasons, we affirm Dubose’s convictions, vacate

Dubose’s death sentence, and remand for a new penalty phase proceeding.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, and QUINCE, JJ., concur.
CANADY and POLSTON, JJ., concur as to the conviction but dissent as to the
sentence.
LAWSON, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Duval County,
     Lawrence Page Haddock, Jr., Judge - Case No. 162006CF018285AXXXMA

Richard Randall Kuritz, Jacksonville, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Carolyn Marie Snurkowski, Associate Deputy
Attorney General, and Berdene Bevione Beckles, Assistant Attorney General,
Tallahassee, Florida; and Lisa-Marie Krause Lerner, Assistant Attorney General,
West Palm Beach, Florida,

       8. Dubose also claimed the following related to his penalty phase: (1) trial
court erred in refusing to consider as mitigation Dubose’s attempt to enter into a
plea agreement; and (2) the trial court erred in denying Dubose’s motions for
continuance based on the defense’s request for a PET scan amid suspicions of
brain injuries and in denying a continuance of the Spencer hearing to allow a
continuance to have testimony regarding the PET scan that was done between the
penalty phase hearing and the Spencer hearing.


                                        - 32 -
for Appellee




               - 33 -